Exhibit 99.1 FOR IMMEDIATE RELEASE Contact:Lisa M. O’Neill Executive Vice President and Chief Financial Officer (574) 267-9125 lisa.oneill@lakecitybank.com Lake City Bank Reports Strong First Quarter Operating Performance Shareholder Dividend Increases of 11% Warsaw, Indiana (April 25, 2014) – Lakeland Financial Corporation (Nasdaq Global Select/LKFN), parent company of Lake City Bank, today reported net income of $9.9 million for the first quarter of 2014, an increase of 7% versus $9.2 million for the first quarter of 2013.Diluted net income per common share increased 5% to $0.59 versus $0.56 for the comparable period of 2013. David M. Findlay, President and Chief Executive Officer, commented, “Led by another quarter of strong loan growth, we are pleased with our operating performance.We’re particularly encouraged by the strengthening economic indicators in our Indiana markets as our core lending business in the commercial and industrial sector grew by $43 million in the quarter.” Earnings for the first quarter of 2014 were negatively impacted by a non-cash provision for state income tax expense of $431,000, which resulted from a revaluation of the company’s state deferred tax items.During the first quarter of 2014, the Indiana legislature approved new tax rates for financial institutions.The tax rate, currently 8.0%, is scheduled to drop to 6.5% for 2017.The new legislation further reduces the rate to 4.9%, phased-in beginning in 2019.This lower state tax rate going forward will reduce the benefit provided by the company’s existing deferred tax items. Excluding the effect of the non-cash adjustment, net income for the three months ended March 31, 2014 was $10.3 million, representing an increase of 12% over the comparable period of 2013.Diluted net income per share would have been $0.62 for the three month period ended March 31, 2014, representing an increase of 11% over the comparable period in 2013. As previously announced, the board of directors approved a cash dividend for the first quarter of $0.21 per share, payable on May 5, 2014, to shareholders of record as of April 25, 2014.The quarterly dividend represents an 11% increase over the quarterly dividends paid for each quarter of 2013. “This double digit increase in our dividend reflects our confidence in the strength and quality of our earnings and the extremely strong capital structure we have built through long-term and consistent performance,” observed Findlay. 1 Average total loans for the first quarter of 2014 were $2.54 billion, an increase of $283.1 million, or 13% versus $2.26 billion for the comparable period in 2013.Total loans outstanding grew $311.7 million, or 14%, from $2.26 billion as of March 31, 2013 to $2.57 billion as of March 31, 2014.On a linked quarter basis, average total loans increased $78.2 million, or 3%, from $2.46 billion for the fourth quarter of 2013 to $2.54 billion for the first quarter of 2014. The company’s net interest margin was 3.38% in the first quarter of 2014, up from 3.17% for the first quarter of 2013. Further, the net interest margin improved from 3.33% in the fourth quarter of 2013.Despite downward pressure on loan yields and the prolonged low interest rate environment, the company improved its net interest margin in each of the past five quarters as a result of declines in deposit rates and overall funding costs and improvement in the investment portfolio yields. The company’s tangible common equity to tangible assets ratio was 10.18% at March 31, 2014, compared to 10.38% at March 31, 2013 and 10.05% at December 31, 2013.Average total deposits for the quarter ended March 31, 2014 were $2.64 billion versus $2.47 billion for the first quarter of 2013, anincrease of 7%.On a linked quarter basis, average total deposits increased $64.8 million, or 2.5%. Findlay added, “As a result of our strong capital structure, we are in a great position to continue our Indiana growth strategy.During the quarter, we experienced loan growth across all of our Indiana markets and believe that our reputation and positioning as a smartly aggressive commercial lender has further strengthened as we start the year.” For the fifth consecutive quarter, the company did not record a provision for loan losses.The absence of a provision for loan losses was generally driven by the stabilization and improvement in key loan quality metrics, including lower levels of nonperforming loans, appropriate reserve coverage of nonperforming loans, continuing signs of stabilization in the economic conditions of the company’s markets and general signs of improvement in its borrowers’ performance and future prospects.The company’s allowance for loan losses as of March 31, 2014 was $46.1 million compared to $50.8 million as of March 31, 2013 and $48.8 million as of December 31, 2013.The allowance for loan losses represented 1.79% of total loans as of March 31, 2014 versus 2.25% at March 31, 2013 and 1.92% as of December 31, 2013.Further, the allowance for loan losses as a percentage of nonperforming loans increased to 306% as of March 31, 2014, versus 234% at March 31, 2013, and 204% as of December 31, 2013. Nonperforming assets decreased 27% to $16.3 million as of March 31, 2014 versus $22.4 million as of March 31, 2013.On a linked quarter basis, nonperforming assets were 33% lower than the $24.4 million reported on December 31, 2013.The decrease in nonperforming assets during the first quarter of 2014 primarily resulted from payoffs of $4.3 million and charge offs of $2.4 million recognized on a commercial relationship consisting of three loans totaling $6.7 million.In addition, one commercial credit of $1.4 million was removed from the impaired category due to improved performance.The ratio of nonperforming assets to total assets at March 31, 2014, was 0.50% versus 0.77% at both March 31, 2013 and December 31, 2013. Net charge-offs totaled $2.7 million in the first quarter of 2014 versus $626,000 during the first quarter of 2013 and $1.0 million during the linked fourth quarter of 2013. The company's noninterest income decreased 1% to $7.4 million for the first quarter of 2014 from $7.5 million for the first quarter of 2013.Year-over-year, quarterly noninterest income was negatively impacted by a $444,000 decrease in mortgage banking income, driven by lower production volumes due to higher mortgage rates.Service charges on deposit accounts increased by $180,000 and investment brokerage fees increased by $168,000. 2 The company’s noninterest expense increased $1.9 million, or 13%, to $16.8 million in the first quarter of 2014 versus $14.9 million in the comparable quarter of 2013.On a linked quarter basis, noninterest expense increased by $262,000 from $16.5 million in the fourth quarter of 2013.On a year-over-year basis, salaries and employee benefits increased by $822,000 in the three month period ended March 31, 2014 versus the same period of 2013.These increases in salary and employee benefits were driven by staff additions, normal merit increases and higher performance incentive-based compensation costs.Quarterly net occupancy expense increased $264,000 driven by higher weather-related expenses, including snow removal and utility costs.Professional fees increased $205,000 due to higher legal and placement expenses.Data processing fees increased by $198,000 due to a larger customer base as well as greater utilization of services from the company’s core processor, which the company expects will improve marketing and cross-selling initiatives.In addition, equipment costs increased $164,000 during the first quarter of 2014, driven by higher depreciation expenses.The company's efficiency ratio was 52% for the first quarters of 2014 and 2013, compared to 51% for the linked fourth quarter of 2013, which consistently ranks in the top quartile of peer financial institutions in the country. Lakeland Financial Corporation is a $3.2 billion bank holding company headquartered in Warsaw, Indiana.Lake City Bank, its single bank subsidiary, is the fourth largest bank in the state, and the largest bank 100% invested in Indiana. Lake City Bank operates 46 offices in Northern and Central Indiana, delivering technology driven and client-centric financial services solutions to individuals and businesses. Lakeland Financial Corporation may be accessed on the home page of its subsidiary, Lake City Bank, at www.lakecitybank.com. The company’s common stock is traded on the Nasdaq Global Select Market under “LKFN.” In addition to the results presented in accordance with generally accepted accounting principles in the United States of America, this press release contains certain non-GAAP financial measures.Lakeland Financial believes that providing non-GAAP financial measures provides investors with information useful to understanding Lakeland Financial’s financial performance.Additionally, these non-GAAP measures are used by management for planning and forecasting purposes, including measures based on “tangible common equity” which is “common stockholders’ equity” excluding intangible assets, net of deferred tax.A reconciliation of these non-GAAP measures to the most comparable GAAP equivalent is included in the attached financial tables where the non-GAAP measure is presented. This document contains, and future oral and written statements of the company and its management may contain, forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the financial condition, results of operations, plans, objectives, future performance and business of the company. Forward-looking statements, which may be based upon beliefs, expectations and assumptions of the company’s management and on information currently available to management, are generally identifiable by the use of words such as “believe,” “expect,” “anticipate,” “plan,” “intend,” “estimate,” “may,” “will,” “would,” “could,” “should” or other similar expressions. Additionally, all statements in this document, including forward-looking statements, speak only as of the date they are made, and the company undertakes no obligation to update any statement in light of new information or future events.Additional information concerning the company and its business, including factors that could materially affect the company’s financial results, is included in the company’s filings with the Securities and Exchange Commission, including the company’s Annual Report on Form 10-K. 3 LAKELAND FINANCIAL CORPORATION FIRST QUARTER 2 (Unaudited – Dollars in thousands except per share data) Three Months Ended Mar. 31, Dec. 31, Mar. 31, END OF PERIOD BALANCES Assets $ 3,233,724 $ 3,175,764 $ 2,927,702 Deposits Loans Allowance for Loan Losses Total Equity Tangible Common Equity AVERAGE BALANCES Total Assets $ 3,187,133 $ 3,109,027 $ 2,943,767 Earning Assets Investments Loans Total Deposits Interest Bearing Deposits Interest Bearing Liabilities Total Equity INCOME STATEMENT DATA Net Interest Income Net Interest Income-Fully Tax Equivalent Provision for Loan Losses 0 0 0 Noninterest Income Noninterest Expense Net Income PER SHARE DATA Basic Net Income Per Common Share Diluted Net Income Per Common Share Cash Dividends Declared Per Common Share 0 Book Value Per Common Share (equity per share issued) Tangible Book Value Per Common Share Market Value – High Market Value – Low Basic Weighted Average Common Shares Outstanding Diluted Weighted Average Common Shares Outstanding KEY RATIOS Return on Average Assets % % % Return on Average Total Equity Efficiency(Noninterest Expense / Net Interest Income plus Noninterest Income) Average Equity to Average Assets Net Interest Margin Net Charge Offs to Average Loans Loan Loss Reserve to Loans Loan Loss Reserve to Nonperforming Loans Loan Loss Reserve to Nonperforming Loans and Performing TDR's Nonperforming Loans to Loans Nonperforming Assets to Assets Total Impaired and Watch List Loans to Total Loans Tier 1 Leverage Tier 1 Risk-Based Capital Total Capital Tangible Capital ASSET QUALITY Loans Past Due 30 - 89 Days Loans Past Due 90 Days or More 20 46 0 Non-accrual Loans Nonperforming Loans (includes nonperforming TDR's) Other Real Estate Owned Other Nonperforming Assets 9 12 13 Total Nonperforming Assets Performing Troubled Debt Restructurings Nonperforming Troubled Debt Restructurings (included in nonperforming loans) Total Troubled Debt Restructurings Impaired Loans Non-Impaired Watch List Loans Total Impaired and Watch List Loans Gross Charge Offs Recoveries 91 Net Charge Offs/(Recoveries) 4 LAKELAND FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS March 31, 2014 and December 31, 2013 (in thousands, except share data) March 31, December 31, (Unaudited) ASSETS Cash and due from banks Short-term investments Total cash and cash equivalents Securities available for sale (carried at fair value) Real estate mortgage loans held for sale Loans, net of allowance for loan losses of $46,137 and $48,797 Land, premises and equipment, net Bank owned life insurance Federal Reserve and Federal Home Loan Bank stock Accrued interest receivable Goodwill Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Noninterest bearing deposits Interest bearing deposits Total deposits Short-term borrowings Federal funds purchased Securities sold under agreements to repurchase Other short-term borrowings Total short-term borrowings Long-term borrowings 35 37 Subordinated debentures Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock:90,000,000 shares authorized, no par value 16,533,617 shares issued and 16,433,341 outstanding as of March 31, 2014 16,475,716 shares issued and 16,377,449 outstanding as of December 31, 2013 Retained earnings Accumulated other comprehensive income/(loss) Treasury stock, at cost (2014 - 100,276 shares, 2013 - 98,267 shares) Total stockholders' equity Noncontrolling interest 89 89 Total equity Total liabilities and equity 5 LAKELAND FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended March 31, 2014 and 2013 (in thousands except for share and per share data) (unaudited) Three Months Ended March 31, NET INTEREST INCOME Interest and fees on loans Taxable Tax exempt 98 Interest and dividends on securities Taxable Tax exempt Interest on short-term investments 8 24 Total interest income Interest on deposits Interest on borrowings Short-term 91 Long-term Total interest expense NET INTEREST INCOME Provision for loan losses 0 0 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Wealth advisory fees Investment brokerage fees Service charges on deposit accounts Loan, insurance and service fees Merchant card fee income Bank owned life insurance income Other income Mortgage banking income 65 Net securities gains (losses) 0 1 Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Net occupancy expense Equipment costs Data processing fees and supplies Corporate and business development FDIC insurance and other regulatory fees Professional fees Other expense Total noninterest expense INCOME BEFORE INCOME TAX EXPENSE Income tax expense NET INCOME BASIC WEIGHTED AVERAGE COMMON SHARES BASIC EARNINGS PER COMMON SHARE DILUTED WEIGHTED AVERAGE COMMON SHARES DILUTED EARNINGS PER COMMON SHARE 6 LAKELAND FINANCIAL CORPORATION LOAN DETAIL FIRST QUARTER 2014 (unaudited in thousands) March 31, December 31, March 31, Commercial and industrial loans: Working capital lines of credit loans % % % Non-working capital loans Total commercial and industrial loans Commercial real estate and multi-family residential loans: Construction and land development loans Owner occupied loans Nonowner occupied loans Multifamily loans Total commercial real estate and multi-family residential loans Agri-business and agricultural loans: Loans secured by farmland Loans for agricultural production Total agri-business and agricultural loans Other commercial loans Total commercial loans Consumer 1-4 family mortgage loans: Closed end first mortgage loans Open end and junior lien loans Residential construction and land development loans Total consumer 1-4 family mortgage loans Other consumer loans Total consumer loans Subtotal % % % Less:Allowance for loan losses Net deferred loan fees Loans, net 7
